FILED
                            NOT FOR PUBLICATION                               OCT 25 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



BALVIR SINGH,                                     No. 07-72396

              Petitioner,                         Agency No. A095-415-562

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                      Argued and Submitted October 12, 2011
                            San Francisco, California

Before:       B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Balvir Singh, a native and citizen of India, petitions for review of the

decision of the Board of Immigration Appeals (“BIA”) affirming the Immigration

Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1.     Having established past persecution, Singh is entitled to the

presumption that he has a well-founded fear of future persecution. Ali v. Holder,

637 F.3d 1025, 1029 (9th Cir. 2011). Substantial evidence does not support the

BIA’s finding that the government showed, by a preponderance of the evidence,

that a fundamental change in country conditions occurred in India such that Singh

no longer has a well-founded fear of persecution. See id. The country reports

relied on by the BIA do not serve to rebut, on an individualized basis, the

presumption that Singh’s fear of future persecution is well-founded. See id. at

1030-31; Chand v. INS, 222 F.3d 1066, 1079 (9th Cir. 2000) (general country

report information describing an improvement in conditions prior to the

persecution suffered by the applicant is not sufficient to rebut the presumption).

      2.     Because Singh suffered past persecution at the hands of the Indian

police, he is entitled to the presumption that the threat of persecution against him

exists nationwide, and the government bears the burden of proving, by a

preponderance of the evidence, that he could reasonably relocate to avoid future

persecution. Melkonian v. Ashcroft, 320 F.3d 1061, 1070 (9th Cir. 2003). The

generalized information relied on by the BIA falls short of providing substantial

evidence to support the determination that a preponderance of the evidence showed

that Singh could reasonably relocate free of future persecution to other parts of the


                                           2
country. See Singh v. Ilchert, 69 F.3d 375, 380 (9th Cir. 1995); Borja v. INS, 175

F.3d 732, 737-38 (9th Cir. 1999) (en banc) (country report stating it was “generally

possible to seek internal resettlement” was insufficient to overcome presumption).

See also Salazar-Paucar v. INS, 281 F.3d 1069, 1077 (9th Cir. 2002) (mere

passage of time cannot rebut the presumption of future persecution).

         3.   Singh is therefore eligible for asylum. The IJ and the BIA have

already concluded that, barring changes in country conditions and the possibility of

reasonable relocation, Singh demonstrated eligibility for asylum. We do not need

to remand for further consideration of changed conditions and the possibility of

relocation. We have reviewed and applied the correct legal standard to the IJ’s and

the BIA’s interpretation of the documents in the record on these issues. Compare

INS v. Ventura, 537 U.S. 12, 17 (2002) (requiring remand where BIA had not yet

considered changed conditions question in the first instance). This case has

already been remanded once for consideration of changed country conditions. Cf.

He v. Ashcroft, 328 F.3d 593, 604 (9th Cir. 2003). We therefore grant the petition

and remand to the agency to exercise its discretion with regards to Singh’s asylum

claim.

         4.   The IJ and the BIA have not yet decided in the first instance whether

Singh has met the more stringent standard for withholding of removal. We


                                          3
therefore remand for further proceedings on whether Singh is eligible for

withholding of removal.

      5.    Substantial evidence supports the BIA’s determination that Singh is

not eligible for CAT relief because he did not establish that he would “more likely

than not” be tortured if returned to India. 8 C.F.R. § 208.16(c)(2). We deny

Singh’s petition with regard to his CAT claim.

PETITION FOR REVIEW DENIED in part; GRANTED in part; and

REMANDED. No costs.




                                          4